03/16/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 20-0479


                                       DA 20-0479


 AMANDA R. SAYLER,
                                                                     MAR 1 6 2021
              Petitioner and Appellant,
                                                                  Bovven Greenwood
                                                                                  Court
                                                                Clerk of Supreme
                                                                               r
                                                                   State of Monti
       v.                                                                         RDER

STATE OF MONTANA,

              Respondent and Appellee.



       Appellant Amanda R. Sayler appeals from the Order on Petition for Expungement
of the First Judicial District Court, Lewis and Clark County. Sayler argues the District
Court erred by denying her petition for expungement of a misdemeanor conviction under
§ 46-18-1108, MCA. She maintains the court erroneously concluded her conviction was
ineligible for expungement under this statute because the conviction occurred before the
effective date of the Misdemeanor Expungement Clarification Act.
       The State has filed a Notice of Concession and maintains that this Court should
remand this matter to the District Court for the purpose of determining if Sayler's petition
should be granted on its merits. The State concedes Sayler's misdemeanor conviction is
eligible for consideration for expungement because the Act, which became effective
October 1, 2019, contains no language limiting its application to convictions occurring
before a certain date.
       Based on Sayler's opening brief and the State's concession, and good cause
appearing,
       IT IS HEREBY ORDERED that this case is remanded to the First Judicial District
Court, Lewis and Clark County, with instructions for the District Court to consider Sayler's
petition for expungement of her misdemeanor conviction pursuant to § 46-18-1108, MCA.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
presiding judge.     1,_\_,
      Dated this   I L Ey of March, 2021.



                                                              Chief Justice




                                            ?